EXHIBIT 10(j)
WESTAMERICA BANCORPORATION DEFERRAL PLAN
(Restated as of January 1, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
I.  DEFINITIONS
       
 
       
1. Board
       
2. Code
    1  
3. Committee
    1  
4. Common Stock
    1  
5. Corporation
    1  
6. Employee
    1  
7. Grant
    1  
8. Grant Participant
    1  
9. Participant
    1  
10. Plan
    1  
11. Subsidiary
    1  
12. Westamerica Bancorporation
    2  
 
       
II. PURPOSE
    2  
 
       
III. ADMINISTRATION OF THE PLAN
       
1. Committee Procedures
    2  
2. Committee Responsibilities
    2  
 
       
IV. DEFERRALS
    3  
 
       
V. ADJUSTMENTS UPON CHANGES IN STOCK
    4  
 
       
VI. ASSIGNABILITY
    4  
 
       
VII. RIGHTS AS A STOCKHOLDER OR EMPLOYEE
    5  
 
       
VIII. SECURITIES LAWS
    5  
 
       
IX. AMENDMENT OF PLAN
    5  
 
       
X. TAXES
    5  

 



--------------------------------------------------------------------------------



 



WESTAMERICA BANCORPORATION DEFERRAL PLAN
I. DEFINITIONS
As used herein, the following terms have the following meanings:
          1. “Board” means the Board of Directors of the Corporation.
          2. “Code” means the Internal Revenue Code of 1986, as amended.
          3. “Committee” means the Committee described in Article III hereof.
          4. “Common Stock” means the Common Stock of the Corporation.
          5. “Corporation” means Westamerica Bancorporation, a California
corporation.
          6. “Employee” means any common-law employee of Westarnerica
Bancorporation.
          7. “Grant” means a Restricted Performance Share grant awarded pursuant
to any stock rights grant plan adopted by the Corporation.
          8. “Grant Participant” means a Grant Participant under any stock
rights grant plan adopted by the Corporation.
          9. “Participant” means a Grant Participant who has a Deferral Election
Form for Restricted Performance Shares filed with the Corporation, as to which
the Grant covered by the deferral election has become vested. A Participant
shall no longer be a Participant under this Plan when all of his or her
deferrals under the Plan have been settled.
          10. “Plan” means the Westamerica Bancorporation Deferral Plan, as set
forth herein.
          11. “Subsidiary” means any corporation, if the Corporation and/or one
or more other Subsidiaries own not less than 50 percent of the total combined
voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the,
adoption of the Plan shall be considered a Subsidiary commencing as of such
date.
          12. “Westamerica Bancorporation" means the Corporation or any present
or future Subsidiary.
II. PURPOSE
It is the purpose of the Plan to provide a means whereby Grant Participants
under the Westamerica Bancorporation Stock Option Plan of 1995 may defer vested
Grants as further described herein. The provisions of this Plan are intended and
shall be interpreted and administered so as to not result in the imposition of
additional tax or interest under Section 409A of the Code where applicable.

 



--------------------------------------------------------------------------------



 



III. ADMINISTRATION OF THE PLAN
                    1. Committee Procedures. The Plan shall be administered by
the Committee. The Committee shall be designated by the Board and shall have
such membership composition which enables the Plan to qualify under Rule 16b-3
issued under the Securities Exchange Act of 1934 (the “Exchange Act”) with
regard to deferrals by and payments to persons who are subject to Section 16 of
the Exchange Act. The Committee may hold meetings at such times and places as it
shall determine. The acts of a majority of the Committee members present at
meetings at which a quorum exists, or acts reduced to or approved in writing by
all Committee members, shall be valid acts of the Committee.
                    2. Committee Responsibilities. Subject to the provisions of
the Plan, the Committee shall have full authority and discretion to take the
following actions:
          (a) To interpret the Plan and to apply its provisions;
          (b) To adopt, amend or rescind rules, procedures and forms relating to
the Plan;
          (c) To authorize any person to execute, on behalf of the Corporation,
any instrument required to carry out the purposes of the Plan;
          (d) To determine the disposition of deferrals under the Plan in the
event of a Participant’s divorce or dissolution of marriage;
          (e) To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan; and
          (f) To take any other actions deemed necessary or advisable for the
administration of the Plan.
Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate.
All decisions, interpretations and other actions of the Committee shall be final
and binding on all Participants, and all persons deriving their rights from a
Participant. No member of the Committee shall be liable for any action that he
or she has taken or has failed to take in good faith with respect to the Plan.
IV. DEFERRALS
          1. A Grant Participant may elect to defer settlement of amounts vested
under a Grant to at least the second following calendar year or his or her
termination of employment with Westamerica Bancorporation. This deferral
election must be made in the manner prescribed by the Corporation by December 31
of the year before the calendar year in which amounts subject to the election
may vest, i.e. become no longer subject to a substantial risk of forfeiture
within the meaning of Section 409A. In the case of any performance-based
compensation based on services performed over a period of at least 12 months,
such election may be made no later than six months before the end of such
period. A Participant may also elect to defer commencement of distribution
payment by an election in writing, but only if (i) the election is made not less
than 12 months before the date the payment is scheduled to be paid, (ii) the
election does not take effect until 12 months after the date on which the
election is made, and (iii) the payment with respect to which such election is
made is deferred for a period of not less than five years from the date such
payment would otherwise have been paid. Notwithstanding the foregoing, if at
termination of employment the Participant is considered a Specified Employee
within the meaning of

2



--------------------------------------------------------------------------------



 



Section 409A of the Code, benefit distributions that are to be made upon
termination of employment may not commence earlier than six (6) months after the
date of such termination of employment, and any benefits which would otherwise
be paid to the Participant within the first six months following the termination
of employment shall be accumulated and paid to the Participant in a lump sum six
months and one day following the termination of employment.
          2. A bookkeeping account shall be established for a Participant whose
vested interest under a Grant is deferred in accordance with this Article IV.
The amount deferred shall be treated as invested in Common Stock, with dividend
equivalents paid to the Participant if amounts remain credited to the
Participant’s account when the Corporation pays a dividend on Common Stock. The
dividend credit shall equal the amount of the dividend paid by the Corporation
to its shareholders times the number of shares of Common Stock treated as
deferred and credited to the Participant’s account. Deferred Grants shall be
settled in a lump sum payment of shares of Common Stock or, with the Committee’s
consent, in a lump sum cash payment or a combination of cash and Common Stock.
          3. A Participant has no rights with respect to his or her deferral
account established in accordance with this Article Iv other than those of a
general creditor of the Corporation. The deferral account represents an unfunded
and unsecured obligation of the Corporation. The Corporation has nevertheless
established a trust called the “Westamerica Bancorporation Deferral Plan Trust”
(the “Trust”), in which it will deposit assets for investment by the trustee to
cover payments required to be made in accordance with the deferral program
described in this Article IV. The establishment and maintenance of assets of the
Trust does not alter the nature of deferrals under the Plan as contributed under
an unfunded, unsecured arrangement.
          4. Until settlement is made under this Plan, the number of shares of
Common Stock treated as deferred by a Participant is subject to adjustment under
Article V.
V. ADJUSTMENTS UPON CHANGES IN STOCK
          In the event that (a) each outstanding share of Common Stock (except
shares held by dissenting shareholders) shall be changed into or exchanged for a
different number or kinds of shares of stock or other securities of the
Corporation or of another corporation, whether through merger, consolidation,
reorganization, recapitalization or otherwise, or (b) a stock dividend is paid
to holders of Common Stock or a stock split or reverse stock split is effected,
then the Committee shall make appropriate and equitable adjustments and
substitutions for the number and type of shares treated as deferred under this
Plan.
VI. ASSIGNABILITY
          1. Except as provided in Sections 2 and 3, below, amounts deferred by
a Participant under this Plan shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law. Any act in violation
of this Article VI shall be void.
          2. Each Participant shall designate a beneficiary or beneficiaries to
receive any payment outstanding to a Participant at the time of the
Participant’s death. The designation shall be made on the form prescribed for
the purpose by the Corporation. In the event no beneficiary is designated by the
Participant or no designated beneficiary survives the Participant, any deferral
at the time of the Participant’s death remaining unpaid to the Participant shall
be transferred by will or by the laws of descent and distribution.

3



--------------------------------------------------------------------------------



 



          3. The right to payment under this Plan may be assigned to an
Alternate Payee pursuant to a QDRO. If the right to payment is assigned to an
Alternate Payee pursuant to a QDRO, the Alternate Payee generally has the same
rights as the Participant under the terms of the Plan, except that an Alternate
Payee may not transfer the right to payment. For purposes of this Section 3, the
word “ QDRO “ means a court order (1) that recognizes the right of the spouse or
former spouse (an “Alternate Payee”) of an individual who has amounts deferred
under the Plan to an interest in such deferral relating to marital property
rights and (2) that the Committee determines to be a “qualified domestic
relations order, as that term is defined in section 414 (p) of the Code, but for
the fact that the Plan is not a plan described in section 3(3) of the Employee
Retirement Income Security Act of 1974.
VII. RIGHTS AS A STOCKHOLDER OR EMPLOYEE
          Nothing contained in the Plan, in any resolution adopted by the Board,
in any approval by the stockholders of the Corporation or in any action taken by
the Committee shall vest in any individual employed by the Corporation or by any
Subsidiary the right to receive any payment or award under the Plan. No person
shall acquire any rights as contemplated by or pursuant to the Plan unless and
until the person has become a Participant (or otherwise derives rights from a
Participant to the extent permitted by Article VI). No person shall have any
rights as a stockholder with respect to any shares treated as deferred under
this Plan. Rather, stockholder rights do not accrue until a Participant’s
deferral is settled at least in part with Common Stock and such rights do not
accrue until the date of the issuance of a stock certificate to the owner for
such shares. Nothing contained in the Plan shall confer on any Employee any
right to or guarantee of continued employment by Westamerica Bancorporation, or
in any way limit the right of Westamerica Bancorporation to terminate the
employment of any Employee at any time with or without cause.
VIII. SECURITIES LAWS
          As of any date that the Committee determines that such action is
necessary or appropriate, the Committee may require that the Participant agree
to comply with such provisions of Federal and State securities laws as may be
applicable and deliver to the Corporation a written agreement in form and
substance satisfactory to the Corporation and its counsel implementing such
agreement.
IX. AMENDMENT OF PLAN
          The Board may at any time in its discretion terminate, suspend,
revise, modify or amend the Plan in any manner whatsoever. An amendment of the
Plan shall be subject to the approval of the stockholders of the Corporation
only to the extent required by applicable laws, regulations or rules.
X. TAXES
          As a condition to the right to receive settlement of a deferral under
this Plan, the Participant shall make such arrangements as the Committee may
require for the satisfaction of any federal, state or local tax obligations that
may arise in connection with such deferred payment. Such arrangements may
include share withholding or the delivery of previously owned shares of Common
Stock in accordance with the Committee’s rules.

4



--------------------------------------------------------------------------------



 



                                  WESTAMERICA BANCORPORATION    
 
                   
Date:
  December 31, 2008       By:      /s/ David L. Payne    
 
                   
 
              David L. Payne    
 
              Chairman, President & CEO    

5